         Case 1:16-cv-05263-AKH Document 362 Filed 02/05/19 Page 1 of 1
                        ALV IN K. HEL LER STE IN
                   UNI TED STA TES DIS TRI CT JUD GE
                   UNI TED STA TES DIS TRI CT COU RT
                                                                   -_;
                  SOU THE RN DIS TRI CT OF NEW YO ~w ,;::: :~= ===
                          500 PEA RL STR EET         usnc SDNY        ~
                       NEW YOR K, NY 10007-1581      DOCUMENT
                                   (212) 805-0152                ELECTRONICALLY FL FD
                                                                                                   I

TO:         Con cern ed Part ies
                                                               l Hoc #·
                                                               f
                                                                                    ·

                                                                                  SI/;;/ 1§__
                                                                        •-----:--,-....




                                                                   i>AJE FILED:
                                                                                          .,..__



                                                                                                   J
                                                                                                   I




FRO M:      Brig itte Jone s, Cou rtroo m Dep uty         Date : 2/5/19
            by Ord er of Judg e Alvin K. Hell erste in
                                                          Civ. 5263 (AKH)
Fun d Liqu idat ion Hold ings LLC v. Citi bank et al. -16

                                                        ar for an oral
You are here by notified that you are requ ired to appe
argu men t.

                    Dat e: Mar ch 19, 2019
                    Tim e: 11 :00 a.m.
                                                                                k
                    Plac e: U.S. Cou rtho use - Sou ther n Dist rict of New Yor
                            500 Pear l Stre et
                             Cou rtroo m 14D
                             New York , New Yor k 10007

                                                             is resp onsi ble for
It is ORD ERE D that coun sel to who m this Ord er is sent
                                                             inin g veri ficat ion of
faxing a copy to all coun sel involved in this case and reta
                                                             mbe rs.
such in the case file. Do not fax such verif icati on to Cha



                                               So Ord ered ,
